Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151044 & (15)(20)(21)(22)(23)                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
   v                                                                SC: 151044
                                                                    COA: 323872
                                                                    Missaukee CC: 97-101309-FC
  KELVIN DAVID MOFFIT,                                                            97-101310-FC
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion to add a new issue, and the motion to amend
  that motion, are DENIED. The application for leave to appeal the November 6, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand
  and the motions to consolidate cases are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2016
         a0620
                                                                              Clerk